Case 2:19-cv-00041-LGW-BWC Document 13 Filed 04/16/21 Page 1 of 1

AO 450 (GAS Rev 09/20) Judgment in a Civil Case

United States District Court

Southern District of Georgia

 

MIGUEL PEREZ POSADAS,

Movant,

JUDGMENT IN A CIVIL CASE

V. CASE NUMBER: CV 219-041
CR 217-034
UNITED STATES OF AMERICA,

Respondent.

a Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

V1 Decision by Court. This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that, pursuant to the Order dated April 15, 2021, the Magistrate Judge's Report and
Recommendation is adopted as the Court's opinion. Therefore, Movant's 28 U.S.C. § 2255 motion
is dismissed without prejudice for failure to follow this Court's Orders. Additionally, Movant is

denied a Certificate of Appealability and in forma pauperis status on appeal.

 

Approved by: a
HONOKABLE'L GODBEY WOOD, JUDGE

04/15/2021
Date

John E. Triplett, Acting Clerk
Clerk

 

 

eaarer Nh2hen
(By) Deputy£lerk a

GAS Rev 10/2020

 
